EAGLE BULK SHIPPING INC. July 22, 2014 By EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attention: Claire Erlanger Re: Eagle Bulk Shipping Inc. Form 10-K for the Year Ended December 31, 2013 Filed March 31, 2014 Form 10-Q for the Quarter Ended March 31, 2014 Filed May 15, 2014 File No. 001-33831 Dear Ms. Erlanger: As per your earlier telephone conversation with Edward Horton of Seward & Kissel LLP, U.S. legal counsel for Eagle Bulk Shipping Inc. (the "Company"), this correspondence is to confirm that the Company will submit its response to the Staff’s comment letter regarding the Company’s filings referenced above, dated July 16, 2014, on or before August 29, 2014. Very truly yours, EAGLE BULK SHIPPING INC. /s/ Adir Katzav Name:Adir Katzav Title:Chief Financial Officer
